internal_revenue_service dixector exempt_organizations department of the treasury p o box - room cincinnati ohio employer_identification_number person to contact - id contact telephone numbers phone fax uil dollar_figure number release date date legend state school dollar figure dollar figure dollar figure dollar figure dollar figure percentage p a a m e_p e_p dear by letter dated august the amounts of and september g b i sec_4942 you requested a ruling that set-asides in dollar_figures and dollar_figuret for the taxable years ending date respectively meet the requirements of section and accordingly constitute qualifying distributions under facts you are incorporated under the laws of the state of federal_income_tax under sec_501 as a private non-operating foundation under sec_509 b of the code and are classified are exempt from dollar_figures and dollar_figuret you have made pledges of educational_institution exempt under section dollar_figure c revenue code the campaign’s goals are to raise dollar_figureu for upgrading and replacement of campus facilities dollar_figurev annual fund you intend that the grant of new_construction and the grant of endownent to the capital campaign of c for c’s endowment and dollar_figurew for the dollar_figuret should be applied to the building of the internal dollar_figures should be expended by on the an be met no later than april is contingent upon the completion of the project and for the taxable_year ending september is contingent upon the commencement of construction on the new the payment of the set-aside of dollar_figure sec_30 structures this contingency is expected to the payment of the set-aside of september issuance of a certificate of occupancy for the classroom buildings and is expected to occur no later than date the pledges were made in the critical quiet phase of the capital campaign had c failed to achieve the quiet phase fundraising goal of x percent of the total it could not have commenced the public phase of the capital campaign currently under way in order to help c at this critical juncture you committed yourself to two individual distributions each of which is roughly equal to your entire distributable_amount for a taxable_year dollar_figuret for the taxable_year ending the difference between these and your typical distributions in support of other charitable organizations is expressed in orders of magnitude it was not possible for you to make distributions currently of such large amounts you also did not wish to make a current_distribution with donor-imposed restrictions on the use of the funds because of the uncertainty at the time about the success of the capital campaign the timing of the payments will ensure that grant dollar_figures is applied to the costs of construction and grant dollar_figuret to the building endowment law sec_4942 of the code defines qualifying_distribution as amount_paid to accomplish one or more purposes described in sec_170 b other than any contribution to by the foundation or one or more disqualified persons or foundation which is not an operating_foundation except as otherwise provided out one or more purposes described in sec_170 b any amount_paid to acquire an asset used directly in carrying an organization controlled a private a any ii i b of the code provides that sec_4942 a beginning on or after date an amount set_aside for a specific project within one or more purposes of sec_170 b may be treated as sec_4942 b a qualifying_distribution if the amount meets the requirements of for all taxable years sec_4942 b i of the code provides that an amount set_aside for a specific project may be treated as at the time of the set-aside the foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds a qualifying_distribution if the suitability test sec_53 a -3 a iii defines as amount set_aside within the meaning of paragraph b a qualifying_distribution any of sec_3 of the foundation and similar excise_tax section dollar_figure42 a -3 b regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 b of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in and which actually paid paragraph b are satisfied if the foundation establishes to the satisfaction of the commissioner the amount set_aside will be paid for the specific project within months after it the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 foundation satisfies the cash distribution test if the requirements of sec_4942 are satisfied the requirements of paragraph bh is set_aside and ii the i or or of the regulations provides that the suitability sec_53_4942_a_-3 test for a set-aside is met if the foundation establishes the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as examples of suitable projects a plan to purchase an additional group of paintings offered for sale only as a plan to fund a large research program both of which projects involve expenditure of more than one year's income a unit and sec_53 a -3 b i provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside the term specific project as in revrul_77_7 1977_1_cb_354 defined in sec_53 a -3 b of the excise_tax regulations was held to include a building project to be undertaken by a public charity unrelated to the foundation making the set-aside analysis you have sought timely approval of with sec_53 a -3 b i its set-asides of income in accordance of the code and sec_53 a - of the regulations your proposed set-asides will be for specific as required by sec_4942 g a b projects for one or more of the purposes in sec_170 b code the set-asides of undertaken by a public charity unrelated to you the kind described in revrul_77_7 dollar_figures and dollar_figuret are for a building project to be a specific project of of the is you have represented that the amount set-aside for this specific project will be paid out within months from the set-aside as required by sec_4942 g b i regulations of the code and sec_53 a b of the your project can better be accomplished by the set-asides of income rather than by the immediate payment of funds the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects in order to render timely material assistance to c in achieving the fundraising goal of the quiet phase of its capital campaign it was necessary for you to commit yourself to an expenditure of more than one year's income your project therefore satisfies the suitability test as set forth in sec_4942 g b i o the code and sec_53 a -3 b the regulations ruling based on the foregoing the set-asides of ending march requirements of sec_4942 g b i qualifying distributions under sec_4942 and march for the taxable years dollar_figures and dollar_figuret respectively meet the and accordingly constitute we direct your attention to sec_53 a -3 b of the regulations entitled evidence of set-aside this section provides that any set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount in the books_and_records of a private_foundation as pledge or obligation to be paid at amount of the set-aside must be taken into account in determining the foundation's minimum_investment_return see sec_53 a - c of the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income see sec_53 a -2 d of the regulations a future date or dates further the a this ruling is based on the understanding there will be no material changes in the facts upon which it on your tax status should be reported to the internal_revenue_service this ruling does not address the applicability of any section of code or regulations to the facts submitted other than with respect to the sections described any changes that may have a bearing is based this ruling letter is directed only to the organizations that requested them sec_6110 cited as precedent of the code provides that they may not be used or please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely yours robert choi director exempt_organizations rulings and agreements
